Citation Nr: 0421972	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  01-02 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of 
the right knee, currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased rating for right knee 
subluxation and instability, currently evaluated as 10 
percent disabling. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
October 1965, and from November 1968 to December 1973. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 RO decision that denied an 
increase in a 10 percent rating for right knee 
chondromalacia.  In a March 2001 decision, the RO confirmed 
and continued the 10 percent rating for right knee 
chondromalacia and assigned a separate 10 percent rating for 
right knee subluxation and lateral instability under 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  The veteran 
continues to appeal to the Board for higher ratings. 

In a July 2003 decision, the RO determined that a July 2, 
1979, RO decision which reduced the veteran's rating for 
chondromalacia of the right knee, from 20 to 10 percent, was 
not clearly and unmistakably erroneous.  In August 2003, the 
veteran filed a timely notice of disagreement (NOD).  In a 
June 2004 letter, the Acting Director of Compensation and 
Pension Service determined that the July 2, 1979, RO decision 
was indeed erroneous.  Given the aforementioned 
determination, the veteran's NOD has been rendered moot.  
More discussion of this follows. 

It is noted that in August 2003 the veteran provided 
testimony before the undersigned Veterans Law Judge at a 
hearing at the RO. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

In a July 1997 opinion, VA's General Counsel concluded that a 
claimant could receive separate ratings for arthritis with 
limitation of motion  (Diagnostic Code 5003) and instability 
of the knee (Diagnostic Code 5257).  It was determined that 
the assignment of separate ratings would not violate the law 
against pyramiding under 38 C.F.R. § 4.14.  It was also noted 
that a separate rating must be based on additional 
disability.  In other words, where a knee disorder is already 
rated under Diagnostic Code 5257, the veteran must also 
exhibit limitation of motion under Diagnostic Codes 5260 or 
5261 in order to obtain a separate rating for arthritis.  If, 
however, the veteran did not at least meet the criteria for a 
zero percent rating under either of these codes (i.e. 
Diagnostic Codes 5260 and 5261), a separate rating is not for 
application as there is no additional disability.  VAOPGCPREC 
23-97.

In a subsequent opinion, in August 1998, VA's General Counsel 
reiterated that a separate rating for limitation of motion 
due to arthritis (in addition to a rating based on 
instability of the knee) must be based on a showing that the 
demonstrated limitation of motion is "at least zero-percent 
disabling" under Diagnostic Code 5260 or 5261.  It was also 
noted that 38 C.F.R. § 4.59 contemplates "at least the 
minimum compensable rating" for painful motion "with joint or 
periarticular pathology."  Therefore, even if a claimant 
technically has full range of motion, but that motion is 
inhibited by pain, a compensable rating for arthritis would 
be available under Diagnostic Code 5003 and 38 C.F.R. § 4.59.  

As noted in the Introduction, the RO has assigned a 10 
percent rating for right knee chondromalacia (under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5260) and a separate 10 
percent rating for right knee subluxation and lateral 
instability (under 38 C.F.R. § 4.71, Diagnostic Code 5257).  

The Board notes that the aforementioned General Counsel 
opinions permit separate evaluations in cases involving 
arthritis with associated symptoms (e.g. limitation of motion 
and/or painful motion) and instability.  The opinions do not 
provide for separate evaluations in cases involving 
chondromalacia (without arthritis) and instability.  On 
remand, the RO is requested to identify medical evidence, in 
this case, that establishes current arthritis with limitation 
and/or painful motion. 

Like the General Counsel opinions, discussed above, a June 
2004 letter from the Acting Director of Compensation and 
Pension Service directly impacts how the veteran's right knee 
disability is evaluated.  Specifically, in a June 2004 
statement, the Acting Director determined that a July 2, 
1979, RO decision that reduced the veteran's rating for right 
knee chondromalacia from 20 to 10 percent disabling was 
clearly and unmistakably erroneous.  On remand, appropriate 
action should be taken to effectuate the restoration of the 
20 percent rating for the veteran's right knee disability as 
of October 1, 1979.

Finally, there has been a significant change in the law 
during the pendency of this appeal with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  See 38 U.S.C.A. §§ 5102, 
5103, 5103, 5107 (West 2002).  This law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The final rule implementing the 
VCAA was published on August 29, 2001.  66 Fed. Reg. 45,620-
32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156 
(a), 3.159, and 3.326(a)).  A review of the claims file 
reveals that the veteran was never provided an adequate VCAA 
letter that is specific to his claims for increased ratings 
for right knee disabilities.  Given the aforementioned, it 
would be potentially prejudicial to the veteran if the Board 
were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92.  
In addition, pursuant to VA's duty to assist, outstanding 
treatment records should be obtained.  See Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002) and in 38 C.F.R. 
§ 3.159 (2003) are fully complied with 
and satisfied.  After the veteran has 
been given notice as required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), he should be given the 
opportunity to respond.  

2.  The RO should ask the veteran to 
provide a list of the names and addresses 
of any additional doctors and medical 
care facilities (hospitals, HMOs, etc.) 
which have treated him for his right knee 
problems.  He should be provided with 
release forms and asked that a copy be 
signed and returned for each health care 
provider identified.  When the veteran 
responds, the RO should obtain records 
from each health care provider the 
veteran identifies (except where VA has 
already made reasonable efforts to obtain 
the records from a particular provider).  
If these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, the RO should inform 
the veteran of the records that could not 
be obtained, including what efforts were 
made to obtain them.

3.  Restoration of a 20 percent rating 
for chondromalacia of the right knee 
should be made pursuant to the June 24, 
2004, letter of the Acting Director of 
Compensation and Pension Service.  This 
20 percent rating should be reinstated 
effective October 1, 1979.

4.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  Proper application 
of all pertinent laws, regulations, and 
General Counsel  opinions should be made.  
In reviewing the claims, the  RO should 
determine whether or not the veteran has 
arthritis of the right knee and rate any 
related residuals accordingly.  If the 
action taken remains adverse to the 
veteran in any way, he should be 
furnished an appropriate supplemental 
statement of the case (SSOC).  
Thereafter, the case should be returned 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Nancy R. Robin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

